                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:  ZOSTAVAX (ZOSTER VACCINE                MDL NO. 2848
LIVE) PRODUCTS LIABILITY
LITIGATION
                                                               FILED
THIS DOCUMENT RELATES TO:                                       OCT 24 2018
JEROME DOTTER, et al.                                        KATE BARKMAN, Clerk
                                                           BY.          Dep. Clerk
                      v.

MERCK   &   co.,    INC., et al.                CIVIL ACTION NO. 16-4686



                           PRETRIAL ORDER NO.   f8
             AND NOW, this cl.L,ftt._day of October, 2018, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that the motion of Chris and Pat Juday to intervene as

parties in this action under Rule 24 of the Federal Rules of

Civil Procedure (Doc. # 48) in order to modify the protective

order entered in this action (Doc. # 19) is DENIED.



                                        BY THE COURT:
